UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6993



JOHN WILEY, a/k/a James Harris,

                                              Plaintiff - Appellant,

          versus

LIEUTENANT TEGETOFF; LIEUTENANT MCKOY; LIEU-
TENANT NASH; OFFICER CHISLEY; TONY FOREMAN,
Lieutenant,

                                             Defendants - Appellees,

          and

CORPORAL MOSBY,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-95-
2647-CCB)

Submitted:   October 17, 1996             Decided:   November 1, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

John Wiley, Appellant Pro Se. Linda B. Thall, Senior Assistant
County Attorney, David Eugene Stevenson, COUNTY ATTORNEY'S OFFICE,
Rockville, Maryland, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the order granting partial summary judgment

to five Defendants; dismissing the claim concerning the denial of
pre-release transfer; denying Plaintiff's motion for summary judg-

ment; allowing the claim of excessive use of force to proceed; and

staying further action in this matter. We dismiss the appeal for

lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1994), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED



                                3